DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Claim Status:
Claims 1, 3-4 and 7-18 are pending.
Claims 1, 3-4 and 7 are amended.
No claim is new.
Claims 2 and 5-6 are cancelled.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4, 7, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US Pat. Pub. No. 20160357578, “Kim”) in view of Elazar et al. (US Patent No.9629532, “Elazar”) and Seo et al. (US Patent No. 10102658, “Seo”).

Regarding claim 1, Kim teaches, An apparatus (Fig. 72) for supporting at least one user in performing a personal care activity ([0132] “In the present disclosure, a makeup mirror indicates a user interface (UI) capable of providing various makeup guide information based on a face image of a user”), the apparatus comprising:
a smart mirror comprising a visual sensor (Fig. 72 element 7205) configured to obtain an image of the at least one user while the at least one user is performing the personal care activity ([0145] “…….For example, the face image of the user may be obtained by using a digital camera connected to the device 100, a wearable device (e.g., a smart watch), a smart mirror, an internee of things (IoT) network-based device (hereinafter, an IoT device), and the like. [0032] “The device further comprises a camera configured to capture the face image of the user, the controller is further configured to periodically obtain a face image of the user by using the camera, check a makeup state with respect to the obtained face image of the user”.”) but is silent about wherein the visual sensor obtains the image of the at least one user using a wavelength of light other than visible light;
Elazar teaches a smart mirror comprising a visual sensor and visual sensor obtains image of at least one user using a wavelength of light other than visible light ( Col 20 lines 51- col 21 lines 10 “At step 1002, the smart mirror captures images (still or video). In some embodiments time-tag supplementary data is optionally assigned to the images…….. In some embodiments, a light source illuminates with a light which is not within the human visible light spectrum, for example an infrared light (of wavelengths around 700-1600 nm), so that an HCP cannot perceive such illumination or a variation in such illumination, and yet allowing the capture of images by a sensor that is sensitive to such light”);
Elazar and Kim are analogous as they are from the field of smart mirror.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kim by having a smart mirror comprising a visual sensor and visual sensor obtains the image of the at least one user using a wavelength of light other than visible light as taught by Elazar.
The motivation for the above is to capture images that can’t be seen by human eyes during low visibility and night time.
Kim modified by Elazar teaches a processor configured to: receive the obtained image of the at least one user; determine a personal care activity performed by the at least one user (Kim [0032] “The device further comprises a camera configured to capture the face image of the user, the controller is further configured to periodically obtain a face image of the user by using the camera, check a makeup state with respect to the obtained face image of the user”. Here “checking makeup state” is the determination of performing a personal care activity);
identify one or more regions of interest in the received image of the at least one user based on the determined personal care activity (Kim [0442] “In operation S3202, the device 100 may detect the area of interest from the displayed face image of the user. The area of interest may be an area of the face image of the user, wherein the user wants to look closely at the area. The area of interest may include an area where makeup is currently performed. For example, the area of interest may include an area (e.g., a tooth of the user) that the user wants to check”);
acquire information associated with the determined personal care activity; (Kim [0132] “In the present disclosure, a makeup mirror indicates a user interface (UI) capable of providing various makeup guide information based on a face image of a user. In the present disclosure, the makeup mirror indicates the UI capable of providing makeup history information based on the face image of the user. In the present disclosure, the makeup mirror indicates the capable of providing information about a skin condition of the user (e.g., a change in the skin condition), based on the face image of the user. Since the makeup mirror provides the aforementioned various types of information, the makeup mirror of the present disclosure may be called a smart makeup mirror”);
modify the image of the at least one user at the identified one or more regions of interest based on the acquired information to support the at least one user in performing the personal care activity (Kim [0668] “In order to blur and display the blemishes on the face image of the user or to brightly display the face image of the user, the device 100 may perform blurring on the face image of the user. A level of the blurring on the face image of the user may be determined based on the beauty face level. For example, when the beauty face level is ‘+2’ other than ‘+2’, the level of the blurring on the face image of the user may be high”);
Even though Kim modified by Elazar teaches at least one user’s reflection in the smart mirror but is silent about display, by overlaying on the identified one or more regions of interest of the at least one user’s reflection in the smart mirror, some or all of the modified image.
Seo teaches display, by overlaying on the identified one or more regions of interest of at least one user’s reflection in smart mirror, some or all of an image
(Col 12 lines 33-lines 53 “ Referring to FIG. 18, it is assumed that the measuring device 1210 is a hospital server and the displaying device 1220 is a smart mirror. 
When the user 1800 is located in front of the displaying device 1220, the displaying device 1220 recognizes the user 1800. Next, the processed metaphor representation 1810 overlaps the belly of the user 1800 on a display screen of the display unit 1224. The user 1800 may intuitively recognize whether the obesity level is high or not by using the metaphor representation 1810”).
Seo and Kim modified by Elazar are analogous as they are from the field of smart mirror.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kim modified by Elazar by displaying, by overlaying on the identified one or more regions of interest of the at least one user’s reflection in the smart mirror, some or all of the modified image (Kim’s modified image) similar to displaying, by overlaying on the identified one or more regions of interest of at least one user’s reflection in smart mirror, some or all of an image as taught by Seo.
The motivation for the above is to immediately show the user the result of expected modification.

Claim 7 is directed to a method and its steps are similar in scope and functions of the elements of the apparatus claim 1 and therefore claim 7 is directed with same rationales as specified in the rejection of claim 1.

Claim 15 is directed to a computer program product comprising a non-transitory computer readable medium (Kim [0868] “Certain aspects of the present disclosure can also be embodied as computer readable code on anon-transitory computer readable recording medium. A non-transitory computer readable recording medium is any data storage device that can store data which can be thereafter read by a computer system”) and its elements are similar in scope and function of the tenants of the device claim 1 and therefore claim 15 is rejected with same rationales as specified in the rejection of claim 1.

Regarding claim 3, Kim modified by Elazar and Seo teaches, wherein the processor is configured to control one or more sensors to acquire data on the at least one user indicative of the personal care activity performed by the at least one user and process the acquired data to determine the personal care activity performed by the at least one user. (Kim [0778] “The IoT network-based device 7206 may include an IoT network-based sensor. The IoT network-based device 7206 may be arranged at a position near the smart mirror 7205 and may detect whether the user approaches the smart mirror 7205. When the IoT network-based device 7206 determines that the user approaches the smart mirror 7205, the IoT network-based device 7206 may transmit a signal for requesting execution of the makeup mirror application to the smart mirror 7205. Accordingly, the smart mirror 7205 may execute the makeup mirror application and may execute at least one of the embodiments described in the present disclosure.
[0779] The smart mirror 7205 may detect whether the user approaches, by using a sensor included in the smart mirror 7205, and may execute the makeup mirror application”).

Regarding claim 4, Kim modified by Elazar and Seo teaches, teaches, wherein the processor is configured to acquire the information associated with the determined personal care activity from one or more memory units and/or one or more visual sensors. (Kim [0173] “The device 100 may obtain the makeup guide information about the eyebrow shape from stored makeup guide information stored in the device 100”).


Regarding claim 11, Kim modified by Elazar and Seo teaches,  teaches, wherein determining a personal care activity performed by the at least one user comprises or further comprises:
 detecting a signal associated with at least one personal care device used in the personal care activity, wherein the signal is indicative of the personal care activity being performed. (Kim [0034] “The device further comprises a user input unit configured to receive a user input for selecting a makeup tool, the controller is further configured to: determine the makeup tool, according to the user input, and display, on the face image of the user, makeup guide information based on the makeup tool”.
Seo Col 11 lines 1-5 “Referring to FIG. 14, the measuring device 1210 may measure biometric information (e.g., body temperature) of a baby 1401. The measuring device 1210 may transmit the measured biometric information (e.g., 38° C.) to the apparatus 1100”).

Regarding claim 12, Kim modified by Elazar and Seo teaches, detecting at least one personal care device in the image of the at least one user. (Kim [0436] “Referring to FIG. 31B, when an end of a makeup tool (e.g., a makeup brush) 3102 and/or movement of the makeup tool 3102 is detected from a left face image of the user, the device 100 may maintain a display status with respect to makeup guide information displayed on the left face image of the user”)


Regarding claim 14, Kim modified by Elazar and Seo teaches, wherein the identified one or more regions of interest in the image are defined by a location at which the at least one personal care device is detected in the image of the at least one user. ([0443] Kim “The device 100 may detect the area of interest by using the face image of the user which is obtained or is received in real-time. The device 100 may detect, from the face image of the user, position information of a tip of a finger, position information of an end of a makeup tool, and/or position information of an area where many movements occur. The device 100 may detect the area of interest based on the detected position information”). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim modified by Elazar and Seo as applied to claim 7 and further in view of Cheng et al. (US Patent Publication: 20140161322, “Cheng”).

Regarding claim 8, Kim modified by Elazar and Seo teaches, wherein determining a personal care activity performed by the at least one user comprises: comparing data on the at least one user acquired from one or more sensors, the data indicative of the personal care activity performed by the at least one user (Kim [0027] “The device further comprises a user input unit configured to receive a comparison image request requesting comparison between a virtual-makeup face image of the user and a current face image of the user, the controller is further configured to display the virtual-makeup face image of the user and the current face image of the user in a comparison form on the display, according to the comparison image request”) but is silent about comparing data to a plurality of predefined activity signatures stored with associated personal care activities in one or more memory units to determine the personal care activity performed by the at least one user.
Cheng teaches comparing data to a plurality of predefined activity signatures stored with associated personal care activities in one or more memory units to determine the personal care activity performed by the at least one user. (Cheng determines personal (human) activity performed by at least one user by comparing sensor data with stored data which is indicative of care personal activities.  Cheng: “[0027] A system or device 60 according to one contemplated embodiment is shown in FIG. 3 for automatically recognizing activity. The system 60 includes a feature extraction unit 62 and an attribute-based activity recognition unit 64. The feature extraction unit 62 is configured to receive a stream of input data 66 such as captured by sensors or the like during a performed activity that is desired to be automatically recognized. The input signal 66 is processed in a preprocessing module 68 and features are extracted from the input signal in a feature extraction module 70. Information concerning the extracted features is supplied to the attribute-based activity recognition unit 64, in particular, to an attribute detector module 72. The attribute detector module 72 compares the features to trained attribute models stored in a database 74 to identify the fundamental attributes and/or sequence thereof and provides such information to an activity class module 76. The activity class module 76 compares the attributes or sequence thereof to sets of attributes stored in an attribute dictionary database 78 to identify the activity class recognized. The system 60 can then output a predicted user activity 80.” )
Kim modified by Elazar and Seo and Cheng are analogous as they are from the field of processing human activity.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kim modified by Elazar and Seo by comparing data to a plurality of predefined activity signatures stored with associated personal care activities in one or more memory units to determine the personal care activity performed by the at least one user by taking The teaching of determining or recognizing predicted class of activity by comparing with trained attributes in memory as taught by Cheng and apply it to the sensor data or captured image of sensor data of Kim to determine the personal care activity.
The motivation for the above is to achieve higher accurate determination.

Regarding claim 9, Kim modified by Elazar, Seo and Cheng teaches, wherein the personal care activity performed by the at least one user is determined to be a personal care activity associated with one of the plurality of predefined activity signatures where the data acquired on the at least one user matches or substantially matches the predefined activity signature. (Cheng recognizes or determines personal activity based on a closely matching attributes (signature) of activity. “[10]…..The method also includes the steps of converting a data stream captured during a performance of an activity performed by a human into a sequence of fundamental component attributes and classifying the performed activity as one of the plurality of different targeted activities based on a closest match of the sequence of fundamental component attributes obtained during the converting step to at least a part of one of the ontologies of fundamental component attributes defined during the defining step.”)

Regarding claim 10, Kim modified by Elazar, Seo and Cheng teaches, wherein the plurality of predefined activity signatures and associated personal care activities are stored with information associated with the personal care activities in the one or more memory units (Cheng [0027] discloses the predefined attributes or signatures for each associated activity personal care are stored on database/memory. This teaching of Cheng is applied in Kim to store predefined signatures and associated personal care activities in memory.)
and the information associated with the determined personal care activity is acquired from the one or more memory units. (Kim [0173] “The device 100 may obtain the makeup guide information about the eyebrow shape from stored makeup guide information stored in the device 100”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim modified by Elazar and Seo as applied to claim 12 and further in view of Zhao et al. (US Patent Publication: 20090141940, “Zhao”).

Regarding claim 13, Kim modified by Elazar and Seo teaches, wherein detecting at least one personal care device in the image of the at least one user comprises:
detecting at least one object in the image of the at least one user (Kim [0436] “Referring to FIG. 31B, when an end of a makeup tool (e.g., a makeup brush) 3102 and/or movement of the makeup tool 3102 is detected from a left face image of the user, the device 100 may maintain a display status with respect to makeup guide information displayed on the left face image of the user”);
Kim modified by Elazar and Seo is silent about comparing the detected at least one object to a plurality of predefined object signatures stored with associated personal care devices in one or more memory units and determining the at least one detected object to be at least one personal care device associated with one of the plurality of predefined object signatures where the detected at least one object matches or substantially matches the predefined object signature.
Zhao teaches, comparing detected at least one object to a plurality of predefined object signatures (“[0061]….4). In one embodiment, a weighted graph-matching approach is designed for object recognition in each image frame. Generally, the object recognition process compares an extracted object image, or set of object images, to a database of predefined object models in order to "recognize" the extracted image as one of the models stored with associated personal care devices in one or more memory units;”) and 
determining the at least one detected object associated with one of the plurality of predefined object signatures where the detected at least one object matches or substantially matches the predefined object signature. (“[0052] Embodiments of the present system further generate local object models for each image recognized in a particular video, and compare those models to the plurality of global models to determine if a match has occurred.”)
Zhao and Kim modified by Elazar and Seo are analogous as they are from the field of processing of images.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kim modified by Elazar and Seo to have included comparing the detected at least one object to a plurality of predefined object signatures stored with associated personal care devices in one or more memory units and determining the at least one detected object to be at least one personal care device associated with one of the plurality of predefined object signatures where the detected at least one object matches or substantially matches the predefined object signature similar to comparing detected at least one object to a plurality of predefined object signatures and determining the at least one detected object associated with one of the plurality of predefined object signatures where the detected at least one object matches or substantially matches the predefined object signature as taught by Zhao.
The motivation for the above is to increase determination accuracy of a personal care device.

Response to Arguments
Applicant’s arguments, see remarks filed 07/05/2022, with respect to interpretation under 112(f) have been fully considered and are persuasive.  The interpretation has been withdrawn. 

Applicant’s arguments, see remarks filed 07/05/2022, with respect to rejection under 35 USC 103 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. However upon further consideration a new ground of rejection is made under 35 U.S.C. 103 as being unpatentable over KIM et al. (US Pat. Pub. No. 20160357578, “Kim”) in view of Elazar et al. (US Patent No.9629532, “Elazar”) and Seo et al. (US Patent No. 10102658, “Seo”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612